Citation Nr: 0620848	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for cancer of the mouth. 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for right tibia/right 
knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn Wasik, Counsel




INTRODUCTION

The appellant in this case is a veteran who reportedly had 
active duty service from January 1968 to January 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2003, a 
statement of the case was issue in February 2004, and a 
substantive appeal was received in March 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his March 2004 substantive appeal, the veteran indicated 
that he wished to attend a Board hearing in Washington, D.C.  
However, in a June 2006 statement, the veteran's 
representative indicated that the veteran now wished to be 
scheduled for a Board hearing at the RO before a traveling 
Veterans Law Judge (Travel Board hearing).  The case must 
therefore be returned to the RO so that the veteran may be 
afforded the requested hearing. 

Accordingly, the case is hereby REMANDED for the following 
actions:

The veteran should be scheduled for a 
Travel Board hearing at the RO (or 
videoconference hearing if he should so 
elect).  After the hearing is conducted, 
or in the event the veteran cancels the 
hearing or fails to report, the case 
should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



